Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 17-19, 21-27, 29-33, and 35-39 are allowed.  
Claim 17 is allowed since none of the prior art, alone or in combination, teaches a method of a display device, the method comprising: 
receiving, from a mobile terminal, image data corresponding to a screen being displayed on the mobile terminal; 
displaying, on a display, a first mirroring image based on the image data if the mobile terminal is in a landscape mode and the display device is in a landscape mode; 
displaying, on the display, a second mirroring image with right and left margins based on the image data if the mobile terminal is in a portrait mode and the display device is in the landscape mode; and 
displaying, on the display, a third mirroring image with upper and lower margins based on the image data if the display device is in a portrait mode and the mobile terminal is the landscape mode.
Claims 25 and 31 are allowed for similar reasons as claim 17.  
Claims 18-19, 21-24, 26-27, 29-39, 32-33 and 35-39 are allowed for being dependent upon aforementioned independent claim dependent upon aforementioned independent claims 17, 25 and 31.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624